

	

		III

		109th CONGRESS

		1st Session

		S. RES. 247

		IN THE SENATE OF THE UNITED STATES

		

			September 22, 2005

			Mr. Stevens submitted

			 the following resolution; which was considered and agreed to

		

		RESOLUTION

		Commending the Library of Congress’s

		  private-sector advisory body, the James Madison Council, and its Founding

		  Chairman, John W. Kluge, on 15 years of exemplary service to Congress and the

		  Nation and looking forward to the Council’s continued success in the years

		  ahead.

	

	

		Whereas the James Madison Council, the Library of

			 Congress’s first-ever national advisory and support group in the 205-year

			 history of the Library of Congress is celebrating its 15th year under the

			 continuing strong leadership of its Founding Chairman John W. Kluge;

		Whereas the James Madison Council remains a loyal group of

			 friends whose vision and generosity have made possible many new initiatives

			 within America’s oldest Federal cultural institution;

		Whereas John Kluge has energized this group of dedicated

			 and generous individuals from the private-sector to help this unique

			 institution that was created by Congress to make added contributions for the

			 good of the Nation;

		Whereas John Kluge’s example and leadership has benefitted

			 not only the Library of Congress and Congress, but also scholars, researchers,

			 and lifelong learners everywhere, and has created a new international award at

			 the highest level for lifetime achievement in the study of humanity;

		Whereas building on John Kluge’s generosity, the James

			 Madison Council has strengthened and enriched the world of scholarship in

			 Washington, District of Columbia, and provided new on-line educational material

			 for the classrooms of the Nation and the world;

		Whereas the members of the James Madison Council have

			 added a significant number of rare and historic materials of major importance

			 to the national collection of the Library of Congress, such as the 1507

			 Waldseemüller map of the world, which was the first map to include America,

			 made possible by members John Hendricks, Marguerite and Gerry Lenfest, and

			 David Koch, the restoration of Thomas Jefferson’s original library, which is

			 the cornerstone of the Library’s collections, thanks to Jerry Jones, a major

			 private collection from members Jean and Jay I. Kislak, which documents the

			 encounter between European explorers and the indigenous peoples of North

			 America and, thanks to Jon and Lillian Lovelace, the Alan Lomax collection,

			 which is the largest collection of ethnographic material ever assembled by one

			 person; and

		Whereas led by John Kluge, the James Madison Council has

			 furthered the programs of the Librarian of Congress, James H. Billington, such

			 as the National Digital Library, which provides free internet access to

			 10,000,000 of the most historically important and educationally valuable

			 primary materials in the Library’s collection, the National Book Festival,

			 which celebrates the joys of reading, and the Library’s Bicentennial

			 celebration in the year 2000: Now, therefore, be it

		

	

		That the Senate commends the Library

			 of Congress’s private-sector advisory body, the James Madison Council, and its

			 Founding Chairman, John W. Kluge, on 15 years of exemplary service to Congress

			 and the Nation and looks forward to its continued success in the years

			 ahead.

		

